      Case 6:17-cv-06847-LJV-LGF Document 33-1 Filed 09/25/19 Page 1 of 9



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


RICHARD ASLIN, KETURAH BIXBY,
JESSICA CANTLON, BENJAMIN HAYDEN,
SARAH HEILBRONNER, CELESTE KIDD,
BRADFORD MAHON, ELISSA NEWPORT
and STEVEN PIANTADOSI,

                               Plaintiffs,
                                                      Civil Case No.:
VS.
                                                      6:17-cv-06847-LJV-LGF

UNIVERSITY OF ROCHESTER,
JOEL SELIGMAN, and ROBERT CLARK,

                               Defendants.




              DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
                 MOTION TO DISMISS THE NEWPORT TITLE IX CLAIM




                                      WARD GREENBERG HELLER & REIDY LLP
                                      1800 Bausch & Lomb Place
                                      Rochester, New York 14604
                                      (585) 454-0700

                                      Attorneys for Defendants
         Case 6:17-cv-06847-LJV-LGF Document 33-1 Filed 09/25/19 Page 2 of 9



                                                        TABLE OF CONTENTS

TABLE OF AUTHORITIES .................................................................................................................. iii
PRELIMINARY STATEMENT .............................................................................................................. 1
ARGUMENT ...................................................................................................................................... 2
   THE COURT’S REASONING APPLIED TO NEWPORT’S TITLE VII, NYSHRL AND TITLE IX
   RETALIATION CLAIMS, AND THE LATTER MUST AGAIN BE DISMISSED ........................................ 2
CONCLUSION.................................................................................................................................... 6




                                                                       ii
        Case 6:17-cv-06847-LJV-LGF Document 33-1 Filed 09/25/19 Page 3 of 9



                                           TABLE OF AUTHORITIES

Cases

Baldwin v. New York, 2015 U.S. Dist. LEXIS 114540 (W.D.N.Y. 2015) ................................. 3, 4

Burgess v. Harris Beach PLLC, 346 F. App’x 658 (2d Cir. 2009) ................................................ 3

Cancall PCS, LLC v. Omnipoint Corp., 2001 U.S. Dist. LEXIS 3267 (S.D.N.Y. 2001) ............... 6

Glaser v. Upright Citizens Brigade, LLC, 377 F. Supp. 3d 387 (S.D.N.Y. 2019) ......................... 5

Murray v. New York Univ. College of Dentistry, 57 F.3d 243 (2d Cir. 1995) ................................ 4

Pejovic v. State Univ. of N.Y. at Albany, 2018 U.S. Dist. LEXIS 125597 (N.D.N.Y. 2018) ......... 5

Ramsey v. Fischer, 2018 U.S. Dist. LEXIS 9114 (W.D.N.Y. 2018), R&R adopted in relevant
  part, 2018 U.S. Dist. LEXIS 64483 (W.D.N.Y. 2018) ............................................................... 6

Williams v. City of N.Y., 2005 U.S. Dist. LEXIS 6674 (S.D.N.Y. 2005) ....................................... 6




                                                         iii
      Case 6:17-cv-06847-LJV-LGF Document 33-1 Filed 09/25/19 Page 4 of 9



                                    PRELIMINARY STATEMENT

       In plaintiffs’ original complaint filed December 8, 2017, plaintiff Elissa Newport joined all

plaintiffs except Keturah Bixby in asserting claims against the University for retaliation. Like the

others, Newport alleged that the University retaliated against her because she engaged in protected

activities in violation of Title VII, Title IX and the New York State Human Rights Law

(“NYSHRL”). In their motion to dismiss, defendants moved against Newport’s retaliation claims,

in part on the grounds that at the time Newport allegedly began engaging in protected activity, she

had not been employed by the University for over four years, and could not plausibly demonstrate

an adverse employment action as a result of the University’s alleged conduct.

       In its decision and order, this Court, first noting that it would address plaintiffs’ retaliation

claims under all three of the statutes (Dkt. 30 at 7 n.4), found that because the alleged protected

activity in which Newport claimed she was engaged occurred some four years after she was

employed by the University, she had not plausibly pleaded that the protected activities resulted in

an adverse action. This Court therefore dismissed Newport’s retaliation claims, and ordered

plaintiffs to “file an amended complaint regarding those claims that survived defendants’ motion”

consistent with the Court’s decision. (Dkt. 30 at 58).

       Despite the Court’s clear holding that “defendant’s motion to dismiss Newport’s retaliation

claim is granted,” (Dkt. 30 at 26), plaintiffs’ first amended complaint asserts a Title IX retaliation

claim on behalf of Newport. (Dkt. 32 at Count XIII (¶¶ 516-18)). Assuming Newport’s inclusion

of the dismissed Count was an oversight, counsel for defendants contacted plaintiffs’ counsel and

noted that the assertion of a retaliation claim on behalf of Newport was contrary to this Court’s

ruling. Plaintiffs’ counsel disagreed, albeit, as set forth in detail below, without valid support for
      Case 6:17-cv-06847-LJV-LGF Document 33-1 Filed 09/25/19 Page 5 of 9



their position. Defendants respectfully request that the Court once again dismiss the Newport

retaliation claim.

                                           ARGUMENT

   THE COURT’S REASONING APPLIED TO NEWPORT’S TITLE VII, NYSHRL AND TITLE IX
          RETALIATION CLAIMS, AND THE LATTER MUST AGAIN BE DISMISSED

       There is no question that this Court’s decision partially granting the University’s motion to

dismiss Newport’s retaliation claim encompassed her Title IX claim:




(Dkt. 30 at 26; see also Id. at 27 (“Newport has not alleged a viable retaliation claim against the

University”)). The decision has no language limiting its dismissal of Newport’s retaliation claims

only to those brought pursuant to the NYSHRL and Title VII. (Id.; see also Dkt. 13-1 at Point

I(K) (defendants’ motion sought to dismiss all of Newport’s retaliation claims)). Rather, the Court

dismissed Newport’s retaliation claim because, as a former employee, she could not demonstrate

that her activities resulted in an adverse action. This reasoning is the same under the NYSHRL and

Title VII as it is under Title IX – as neither an employee nor a student, she could not plausibly

plead an adverse school related action.

       In a good faith effort to avoid this motion, counsel for the defendants conferred with

plaintiffs’ counsel and requested that plaintiffs withdraw the Newport retaliation claim due to the

unambiguous language of the Decision. (Ward Decl. Ex. A). In response, plaintiffs’ counsel stated


                                                 2
      Case 6:17-cv-06847-LJV-LGF Document 33-1 Filed 09/25/19 Page 6 of 9



that they “disagree that Judge Vilardo has dismissed Newport’s Title IX retaliation claim.” (Ward

Decl. Ex. B). Plaintiffs’ apparent justification for the reinsertion of Newport’s Title IX retaliation

claim is that the Decision contained the heading “Newport’s Claim as a Former Employee,” and

as such it “clearly encompass[ed] her Title VII and NYSHRL claims, but not her Title IX claim

which does not depend on her status as a former employee. The law is clear on this point.” (Id.).

In support of their position, plaintiffs cited two cases, neither of which stand for the proposition

that Newport has a Title IX claim; to the contrary, they are consistent with the Court’s initial

decision to dismiss the claim.

          Plaintiffs justify their reassertion of Newport’s Title IX retaliation claim on the authority

of Burgess v. Harris Beach PLLC, 346 F. App’x 658 (2d Cir. 2009) and Baldwin v. New York,

2015 U.S. Dist. LEXIS 114540 (W.D.N.Y. 2015), each of which recites the well-known law that

Title IX is not limited to discrimination against employees. This, according to plaintiffs, means

that Newport’s status as a former employee (presumably not a student, which also is covered by

Title IX) was not a dispositive factor for her Title IX claim on the motion to dismiss. (Ward Decl.

Ex. B).

          In contrast to plaintiffs’ characterization, neither Burgess nor Baldwin stand for the

proposition that a member of the general public, who has not been an employee or a student for

several years, may assert a Title IX retaliation claim. Baldwin involved a University faculty

member denied tenure allegedly in retaliation for protected activity, and unlike the facts here,

Burgess was never an employee or student of the defendant school district. See Baldwin, 2015 U.S.

Dist. LEXIS 114540, at * 1 (“Baldwin alleges that Buffalo State essentially squeezed her out of a

job as a professor in retaliation . . . .”); Burgess, 346 F. App’x at 661 (dismissing retaliation claim




                                                    3
      Case 6:17-cv-06847-LJV-LGF Document 33-1 Filed 09/25/19 Page 7 of 9



because plaintiff “was not employed by any of the defendants, nor was she a student . . . Instead,

she was an attorney who brought an employment discrimination action”).

        Rather, each case cited by plaintiffs stands for the well-settled proposition that Title IX

provides broader coverage than Title VII because Title IX is not limited to employees; it also

applies to students in educational facilities. See Burgess, 346 F. App’x at 660; Baldwin, 2015 U.S.

Dist. LEXIS 114540 at *23; see also, e.g., Murray v. New York Univ. College of Dentistry, 57 F.3d

243, 248 (2d Cir. 1995) (“Title IX has been construed to prohibit gender discrimination against

both students enrolled in federally supported educational programs and employees involved in

such programs.”). But this Court did not rely on Title IX’s application to students when dismissing

Newport’s retaliation claim; instead, this Court correctly applied “the same framework for

retaliation claims under Title VII, Title IX, and the NYSHRL” and addressed “plaintiffs’

retaliation claims under all three statutes together.” (Id. at 7 n.4, 26). Plaintiffs’ reliance on the

irrelevant principle that Title IX can be broader than Title VII fails support a Title IX claim by

Newport whose last employment by the University was remote from her claimed protected

activity.

        In fact, Burgess actually supports the conclusion that this Court properly dismissed

Newport’s retaliation claims in their entirety. The Second Circuit explained that the lack of a direct

relationship with the educational institution is a dispositive issue warranting dismissal of a Title

IX retaliation claim:

               [Plaintiff] was not employed by any of the defendants, nor was she
               a student in the District. . . . Without a direct relationship between
               herself and any of the defendants, there was no materially adverse
               action that any of the defendants could have taken against Burgess
               and therefore no way for them to have retaliated against her.




                                                  4
      Case 6:17-cv-06847-LJV-LGF Document 33-1 Filed 09/25/19 Page 8 of 9



Burgess¸ 346 F. App’x at 661. Newport’s Title IX retaliation claim (and her Title VII and

NYSHRL claims) suffers from the same deficiency and, as a result, was dismissed by the Court.

(Dkt. 30 at 26).

        Indeed, another dismissal of Newport’s reasserted claim is fully consistent with Title IX’s

requirement that there be an adverse school-related action. As this Court’s decision reflects,

Newport’s retaliation claims fail to plausibly allege that her purportedly protected activity, which

began more than four years after leaving the University’s employment, resulted in adverse

employment action. (Dkt. 30 at 26). In reaching this conclusion, the Court applied the well-settled

requirement that a Title VII or Title IX plaintiff must have engaged in protected activity while

maintaining a direct relationship with either her employer or an educational institution to invoke

the protections provided by those statutes. See Dkt. 30 at 25 (“plaintiffs have cited no authority for

the proposition that such oppos[ition] by employees or applicants for employment can occur after

the employment relationship has ended. In fact, the weight of the case law assumes that the

opposite is true.”) (internal quotation omitted) (citing cases); see also, e.g., Pejovic v. State Univ.

of N.Y. at Albany, 2018 U.S. Dist. LEXIS 125597, at *7 n.1 (N.D.N.Y. 2018) (Title IX retaliation

claim would fail because plaintiff’s “allegations demonstrate that any protected activity [plaintiff]

could claim occurred after the decision to end his employment.”); see also, e.g., Glaser v. Upright

Citizens Brigade, LLC, 377 F. Supp. 3d 387, 398 (S.D.N.Y. 2019) (“Glaser's Title IX claims are

similarly deficient. Because Glaser's allegations establish that he was neither a student nor an

employee of Defendants as of August 2016, the period in which he was allegedly discriminated

against on the basis of gender, he fails to allege facts sufficient to demonstrate that Title IX affords

him a right to relief for that discrimination.”).




                                                    5
      Case 6:17-cv-06847-LJV-LGF Document 33-1 Filed 09/25/19 Page 9 of 9



       Because the Court previously dismissed Newport’s Title IX retaliation claim, it likewise

must reject plaintiffs’ attempt to reassert it in the first amended complaint. (Dkt. 32 at Count XIII

(¶¶ 516-18)); see, e.g., Ramsey v. Fischer, 2018 U.S. Dist. LEXIS 9114, at *61 (W.D.N.Y. 2018),

R&R adopted in relevant part, 2018 U.S. Dist. LEXIS 64483 (W.D.N.Y. 2018) (where “[p]laintiff

seeks to reinstate previously dismissed claims, such claims should be dismissed with prejudice for

failure to state a claim for which relief can be granted”); Cancall PCS, LLC v. Omnipoint Corp.,

2001 U.S. Dist. LEXIS 3267, at *6 (S.D.N.Y. 2001) (noting that where plaintiff's claim "was

already dismissed with prejudice," including the same claim in an amended complaint is "by

itself[] grounds to dismiss" that claim). Specifically, where a “prior decision[ ] in an ongoing case

either expressly resolved an issue or necessarily resolved it by implication” pursuant to Rule

12(b)(6), the law of the case doctrine mandates dismissal of the previously dismissed claim.

Williams v. City of N.Y., 2005 U.S. Dist. LEXIS 6674, at *29 (S.D.N.Y. 2005). The Court therefore

should dismiss Newport’s Title IX retaliation claim for a second time.

                                           CONCLUSION

       For the reasons set forth above, the Court should dismiss Newport’s Title IX retaliation

claim (Count XIII).


Dated: September 25, 2019            Respectfully submitted,

                                     WARD GREENBERG HELLER & REIDY LLP

                                      s/ Eric J. Ward
                                     Eric J. Ward (eward@wardgreenberg.com)
                                     Meghan M. DiPasquale (mdipasquale@wardgreenberg.com)
                                     Tony R. Sears (tsears@wardgreenberg.com)
                                     1800 Bausch & Lomb Place
                                     Rochester, New York 14604
                                      (585) 454-0700




                                                 6
